Los hechos están expresados en la opinión.
Abogados de los apelados: Sres. José y Manuel Tons Soto.
Ei> Juez Asociado Se. del Todo,
emitió la opinión del tribunal.
En el año de 1903 falleció don Miguel Criado y Blas, bajo testamento, dejando herederos necesarios y bienes de for-tuna. La cláusula duodécima de su testamento, dice así:
“Nombra sus albaceas testamentarios, contadores, partidores y «omisarios a su hermano Don Manuel Antonio Criado, principalmente por lo que respecta a los bienes de España y a Don Pedro José Alvarado, vecino de Barros, barrio de Bauta, en Puerto Rico y a Doña Rosa Rodríguez vecina de Juana Díaz, barrio de Hato Puerco Arriba, a los tres juntos e insoliclum, facultándoles para incautarse de sus bienes, liquidar cuentas, fijar saldos, representar a la testamentaría en juicio y fuera de él, retirar y constituir depósitos, imposiciones y .saldos de cuentas corrientes, vender bienes si necesario fuere para atenciones de su misma testamentaría y practicar todas las operaciones de ésta extrajudicialmente, pues prohíbe en absoluto toda interven-ción judicial que no sea estrictamente indispensable, con prórroga del término legal del albaceazgo por un año más si lo necesitaran.”
El 6 ele abril de 1905, uno ele los albaceas, Pedro José Ai-varado, actuando como tal, por sí solo, sin la intervención de los herederos 'necesarios, que eran entonces menores de edad, ni autorización judicial, adjudicó a los demandados en pago •de cierta deuda que contrajo en vida con ellos el testador, -cuatro fincas rústicas por la suma de $5,261.08.
Los demandantes alegan que el albaeea no tenía autori-dad para hacer dicha adjudicación en tales condiciones. Los demandados sostienen que la tenía. La corte olió la razón a los demandados, y los demandantes entonces interpusieron ■el presente recurso de apelación.
Aceptando que por virtud de la cláusula transcrita, el tes-tador hubiera autorizado a sus albaceas para adjudicar bie-nes en pago de deudas, esto no obstante opinamos que al cumplir su encargo, no pudieron dichos albaceas prescindir de los herederos necesarios, que eran entonces los únicos dueños de los bienes, y que siendo menores de edad los here-*336deros, la adjudicación no pudo realizarse válidamente sin la intervención de los tribunales.
Cuando murió el testador y cuando se adjudicaron los bienes, regía en esta Isla él Código Civil revisado, que en su artículo 875 dispone que “los albaceas tendrán todas las facultades que expresamente les baya conferido el testador,, y no sean contrarias a las leyes.”
El testador no autorizó a sus albaceas expresamente para prescindir de sus herederos necesarios, pero se alega que habiendo sido autorizados en general para vender bienes sin referencia a los herederos, tenían plenas facultades para ac-tuar como ló hizo uno de ellos en este caso, por sí solos. Sos-tenemos que si se interpreta de ese modo, como se ha inter-pretado por los demandados y por la corte sentenciadora, la cláusula testamentaria que dejamos transcrita, entonces la facultad conferida ai albacea resultaría contraria a las leyes y no tendría por tanto validez.
Mientras la herencia permanece yacente por haberse abs-tenido de aceptarla los llamados por la ley, se supone exis-tente la personalidad del difunto. -(Sent, del T. S. de Esp. de 5 de junio de 1861.) Esa regla aplicada en toda su inte-gridad a todos los casos, es la que produce, a nuestro juicio, la diversidad de opiniones con respecto a las facultades de los albaceas en herencias no yacentes, sino aceptadas por los herederos. Se comprende que cuando no haya herederos, el albacea pueda actuar sin su intervención, pero cuando existen herederos que, según la ley, artículo 669 del Código Civil revisado, “suceden al difunto por el hecho solo de sn muerte, en todos sus derechos y obligaciones,” no puede pres-cindirse de ellos. Sostener que un testador pueda ordenar que después de su muerte una persona extraña a la herencia venda los bienes inmuebles de la misma sin la intervención de sus herederos necesarios, sean' éstos mayores o menores, de edad, sería destruir todo el sistema puesto en vigor por el *337Código Civil, especialmente por las disposiciones generales contenidas en sus artículos 664a al 669.
Según la jurisprudencia del Tribunal Supremo de Es-paña “los albaceas contadores tienen el carácter de manda-tarios del testador y no de los herederos” (78 Jurisprudencia-. Civil, 26), debiendo acomodarse en el cumplimiento de stu encargo a las condiciones del mandato ‘ ‘ en todo lo que- no se» baile particularmente regulado” (100 Jurisprudencia Civil 391). Es así que la venta de bienes de menores se halla particularmente regulada por la ley, luego en un caso en que existan herederos menores de edad, el albacea aunque hu-biere sido expresamente autorizado por el testador para vender bienes inmuebles para pago de deudas, a los efectos de realizar válidamente esa operación, tendría que ajustarse a las reglas establecidas por la ley para la venta de bienes de menores.
Si estudiamos la legislación antigua, encontraremos por ejemplo que la ley 62, del título 18 de la partida 3, regula entre otros el caso de venta de bienes de un testador para el pago de sus deudas, habiendo el testador otorgado al al-bacea poder para vender. El procedimiento -fijado no es igual al establecido para la venta de bienes de menores por la ley 60, del mismo título y partida, y se resolvió que am-bas leyes podían armonizarse, cumpliendo el albacea cuando existían menores con los requisitos fijados por la ley para la venta de sus bienes. Véase: 1 Escriche, Diccionario de Le-gislación, pág. 395, segunda columna; y 3 Códigos Españoles Concordados y Anotados, 218 y 219. ¡
“Aun cuando dichos albaceas o testamentarios,” dijo ei Supremo de España en sentencia de 22 de- octubre de 185-7:, tengan el carácter de árbitros arbitradores y amigables com-ponedores, no pueden enajenar bienes de la testamentaría sin formalizar inventario, mucho menos habiendo - herederos necesarios y menores.” Y dijo además, “que los albaceás no pueden enajenar-lo que corresponde-a menores, sin que se *338Justifique la-necesidad: o utilidad, y sin que intervenga el guardador y precédanla autorización del juez, no pudiendo ■dispensarse ,dp estas-.formalidades por amplio que sea su mandato,” 2,,Jurisprudencia Civil 406, 407.
A nuestro juicio el artículo 875 del Código Civil revisado, igual al 901 del'.Código Civil antiguo, no varió esencialmente ■el concepto ,de la legislación anterior con respecto al cargo de albacea. Falcón'en una nota al artículo 901 del Código Civil Español,/en el tomo 3, página 284, de sus comentarios, dice: .>■ -.■
“Procede del artículo 902 del. referido Proyecto,” (el de 1882),. “conforme con 'la primera parte del artículo 728 del proyecto de 1851. En el fondo, la doctrina procede de la ley 32, título 9o. de la part. 6a.,-que a su vez la tomó de la ley 55, libro 31 del Digesto.”
Existe un terror en la cita de la Ley de Partidas. En vez del título noveno, debe ser el título diez que trata de los “executoribus ■ textam.” Véase: 4 Códigos españoles, 163.
Antes y añora se consideró y se considera al albacea como mandatario del testador y no de los ñerederos. Antes y ahora se estimó y se estima que es la voluntad del testador la que debe cumplirse. Pero antes tuvieron como tienen ahora esos principios la limitación de que lo que se ordene realizar o se realice por el testador y por el albacea no sea contrario a la ley. Por encima del individuo está la sociedad que re-gula sus acciones por medio de leyes decretadas por organis-mos especialmente creados para ello.
No están acordes los comentaristas españoles sobre la ma-teria. La opinión de Manresa parece inclinarse a la facultad del albacea para vender bienes, cuando ha sido autorizado por el testador, prescindiendo de los herederos. (6 Manresa, Código Civil, 752 y siguientes.) Galindo y Escosura sostie-nen tal teoría. - (2 Galindo y Escosura, Legislación Hipo-tecaria, 73 'y siguientes.) Y también Sánchez Román. (Sán-chtez Román, Derecho Civil, 1425.) Por el contrario Scaevola dice, con razón a nuestro juicio, que “si los padres por sí *339mismos no pueden proceder a la enajenación de bienes de sus hijos, que administran y usufructúan, mal podrán auto-rizar a otras personas como son los albaceas, a que vendan objetos de'la herencia en cuya trasmisión se halle interesado el hijo menor. La venta se verificará entonces, por tanto, con autorización judicial.” 15 Scaevola, Código Civil, 480.
Las resoluciones de la Dirección General de los Begistros también están en desacuerdo, pues mientras unas favorecen la teoría sustentada por los demandados y por la corte sen-tenciadora, otras sostienen el criterio de los apelantes. A nuestro juicio la argumentación de las últimas armoniza mejor todos los preceptos del código, ya que reconociendo las facultades del testador y del albacea, reconocen también los derechos de los herederos, mayores o menores de edad, apli-cando así íntegramente el pensamiento del legislador sobre la materia. Nos limitaremos a citar la de 30 de mayo de 1895. El primero de sus considerandos, dice así:
‘‘La escritura de venta presentada a inscripción en el registro se otorgó por un albacea que, si bien tenía facultad para vender por el testamento, prescindió de la intervención que para ello necesitaba legalmente del heredero forzoso que sucedía al causante, y que, según parece resultar del expediente, se hallaba además ausente, siendo por tales razones justificada la denegatoria de la inscripción, sin que fuera posible que se amparase el albacea en el precepto del artículo 901 del Código Civil sólo porque establece que los albaceas tendrán las facultades que les confiera el testador, pues el mismo precepto esta-blece la expresa limitación de que no han de oponerse a la ley, y reconociendo ésta en el heredero forzoso, por lo que respecta al caso discutido, un derecho anterior e independiente a todo testamento, cuanto en él se oponga, limite, contradiga o perjudique ese derecho una vez reconocido, no puede prevalecer igualmente sin su interven-ción, en la forma que según los casos se halla establecido.” 3 Juris-prudencia referente al Código Civil por Y. A. M. 161.
La resolución de esta Corte Suprema en el caso de Martinez v. Registrador, 15 D. P. R. 70, no establece jurisprudencia, ya que se dictó en un recurso gubernativo, y sometidos sus *340razonamientos a prueba en este caso, nos vemos obligados, por los motivos que hemos expuesto, a dejar de seguirlos.
Deseamos consignar por último que ha tenido una gran in-fluencia en la decisión que hemos adoptado la opinión emi-tida por la Corte Suprema de los Estados Unidos en el caso de Longpré v. Días, 237 U. S. 512, citada y aplicada por no-sotros en el de Del Rosario et al. v. Rucabado et al., 23 D. P. R. 473. Si bien los casos no son enteramente iguales, puede observarse sin dificultad alguna que examinados los hechos y la ley en este pleito a la luz de los principios establecidos por la Corte Suprema en el caso de Longpré, supra, no es posible llegar a otra conclusión que no sea a la de que el albacea Alvarado no pudo vender los bienes de ios menores demandantes sin cumplir los requisitos exigidos en general por la ley para la venta de bienes de menores.
En cuanto a la prescripción, basta invocar la doctrina es-tablecida por la Corte Suprema de los Estados Unidos en el repetido caso de Longpré, supra, y por esta corte en los de Oliver et al., v. Oliver, 23 D. P. R. 181, y Sucesión Suro v. Prado et al., 21 D. P. R. 241, para concluir que no es aplicable a este pleito el plazo de cuatro años a que se refieren los de-mandados. La acción ejercitada no ha prescrito.
Por virtud de todo lo expuesto, procede la revocación de la sentencia apelada debiendo devolverse el caso a la corte de distrito de su origen para ulteriores procedimientos no in-consistentes con esta opinión.
Revocada la sentencia apelada y de-vuelto el caso a la corte inferior para ulteriores procedimientos no inconsis-tentes con la, opinión.
Jueces concurrentes: Sres. Asociados Wolf y Hutchison,* habiendo firmado el primero “conforme con la sentencia.”
Los Jueces Sres. Presidente Hernández y Asociado Al-drey disintieron.